DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application/Amendment
This office action is in response to the Amendment filed on 10/12/2020. By this amendment, claims 51-56 are added. Thus, claims 26, 29-35, 38, 40-42 and 45-56 are pending.
Response to Arguments
Remark 1: Applicant argues that “the MTRRs 75 of Fletcher are used to specify whether the memory is cacheable or not” particularly Fletcher teaches "the memory types may include write back (WB), write through (WT), uncacheable speculative write combining (USWC), uncacheable (UC), and write protected (WP). Typically, the WB memory type is cacheable whereas the USWC and UC memory types are uncacheable." 
The examiner disagrees.
Fletcher in [0034] teaches “the memory types may include… write protected (WP)”. Therefore, Applicant’s argument concerning Fletcher only teaches “whether the memory is cacheable or not” is unpersuasive.
Remark 2: Applicant argues that nothing within Fletcher or Lovelace teaches that the MTRRs 75 of locked from modification because in Lovelace that the "memory controller may then be set to close and lock the SMM memory (block 170)" is made in the context of closing an 
The examiner disagrees.
Lovelace teaches a lock bit that that locks the SMM memory is a “write-once” lock-bit as shown in [0017], “The memory controller may then be set to close and lock the SMM memory (block 170). In one embodiment, SMM memory may be locked with a write-once lock bit for improved security”. 
Note that, the “write-once” lock-bit taught by Lovelace is substantially the same as in Applicant’s specification [0034], Once the one or more characteristics are applied to the regions 110-m of memory 105, the regions 110-m may be “locked,” down; and [0054], lock the lock register 122-1, including the utilization of a “write once value” set in the lock register 122-1. Thus, the lock register 122-1 may only be written to once.
Therefore, Applicant’s argument regarding “the lock register locking the first and second registers” is unpersuasive.
Remark 3: Applicant argues incorporating MTRRs of Fletcher into Lovelace would modify the operation of SMM initialization of Lovelace because Fletcher teaches type register of MTRRs is for cache handling and Lovelace describes MTRRs are already used to enable caching of SMM from flash.
The examiner disagrees.
Fletcher is relied upon to teach configuring first characteristics to the first region with bits in a first register and second characteristics to the second region with bits in a second register as shown in [0019], To set the memory type for a certain range of memory, the MTRRs 75 provide a mechanism for associating specific memory types with physical-address ranges in system memory (e.g., the configurable memory 20). For example, the MTRRs 75 may bit fields that indicate the processor's MTRR capabilities. Furthermore, the type register 155 further includes a type bit field 158 to indicate the memory type including… write protected (WP) as shown in [0034].
Information Disclosure Statement
There were no Information disclosure statement filed.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 26, 35, and 42 of present application are non-provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1, 10, 19 and dependent claims 4, 26 & 27 of US Patent 10,042,571. 
Present application
US Patent 10,042,571
Claim 26 (similarly, claims 35, 42): 
…generate a first region and a second region in a second memory; 




store first data to the first region and second data to the second region; 

configure a plurality of bits in one or more registers to apply a first set of characteristics to the first region and a second set of characteristics to the second region; and 





lock the one or more registers from modification.







configure the first subset of the plurality of bits to apply the first set of characteristics to the first region; and configure the second subset of the plurality of bits to apply the second set of characteristics to the second region.

Claim 32:
the first data stored to the first region comprising system management mode (SMM) code and the second data stored in the second region comprising one or more page tables associated with SMM


Claim 33:
verify the first data based on a boot property before the first data is stored in the first region; and 


verify the second data based on the boot property before the second data is stored in the second region



Claim 34:
the first and second sets of characteristics comprising two or more of an immutable characteristic, 



a writeable characteristic, a read-only characteristic, an executable characteristic, and an executable disabled characteristic.
Claim 1 in view of claim 4: 
…determine first and second regions of the memory in which to store first and second portions of system management mode (SMM) information, the first portion of SMM information comprising SMM code and the second portion of SMM information comprising SMM data; 
insert the SMM code into the first region of the memory and the SMM data into the second region of the memory; and 
apply a first set of one or more characteristics to the first region of the memory via a first instruction set architecture (ISA) operation and a second set of one or more characteristics to the second region of memory via a second ISA operation, 
(claim 4: the ISA operation comprising setting one or more bits of one or more model specific registers (MSRs) to apply the first and second sets of one or more characteristics)
the first set of one or more characteristics comprising an immutable characteristic to prevent modification of the SMM code in the first region of the memory and a no page table accesses permitted characteristic and 
the second set of one or more characteristic comprising a page table accesses permitted characteristic.

Claim 1
apply a first set of one or more characteristics to the first region of the memory via a first instruction set architecture (ISA) operation and a second set of one or more characteristics to the second region of memory via a second ISA operation

Claim 1: 
insert the SMM code into the first region of the memory and the SMM data into the second region of the memory… the second set of one or more characteristic comprising a page table accesses permitted characteristic

Claim 26: 
verifying the SMM code based on a boot property prior to insertion of the SMM code into the first region of the memory

Claim 27
verify the SMM code based on a boot property prior to insertion of the SMM code into the first region of the memory

Claim 1:
the first set of one or more characteristics comprising an immutable characteristic to prevent modification of the SMM code in the first region of the memory and a no page table accesses permitted characteristic and 

the second set of one or more characteristic comprising a page table accesses permitted characteristic.

Claims 35, 38, 40-41 & 42, 45-50 recite substantially the same limitations as in claims 26, 29-34, are therefore rejected for the same reasons set forth in the analysis of claims 26-34. Appropriate action is recommended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 52, 54 and 56 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 52, 54 and 56 recite newly added limitation “the processor comprising memory type range registers (MTRRs), the MTRRs different from the MSRs”.
Applicant fails to specifically point out, and the Examiner is not able to locate or identify, which passages in the Specification of the instant application provide written description in support of this amended limitation.
The closest description identified is in paragraphs [0023], “the CPU 120 may include any number of different kinds of registers including data registers, address registers (stack pointers), status registers, floating-point registers, constant registers, vector registers, memory type range registers” wherein the Examiner does not find the limitation “the MTRRs different from the MSRs” disclosed nor any originally filed claims.
For purpose of art examination, the new matter is not read into the claims.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 29-31, 34-35, 38, 42, 45-47, and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over Lovelace (US 2004/0243766) in view of Fletcher et al. (US 2003/0061531; hereinafter Fletcher).
Regarding independent claim 26, Lovelace teaches an apparatus, comprising: 
a processor; and a first memory comprising instructions that when executed by the processor (Fig. 4) cause the processor to: 
generate a first region and a second region in a second memory; store first data to the first region and second data to the second region (Fig. 4 & [0001]-[0005], BIOS and SMM information, code and/or data etc. are stored in areas/regions of cache address space such as HSEG and/or TSEG for System Management Mode. Fig 1 & [0010]-[0018], memory type rage registers to specify different characteristics of regions; information in SMM is restrict accessing, for example read-only, i.e. immutable and/or hide information thereby further retain information securely and performs operation in regions in an efficient manner.
First, Lovelace teaches a separate, protected and dedicated memory space in RAM as shown in [0003], the processor's internal state may be saved to a separate, protected and dedicated memory space {second region}, referred to as SMM random access memory (SMRAM).
Second, Lovelace teaches in [0011], SMM memory is structured to separate read-only code from read-write data. 
Third, Lovelace further teaches reserving additional SMM memory from the top of system memory (TSEG) as shown in [0005], the capability to alias SMM memory to high address space (HSEG) above 1 megabytes (MB), and/or reserve additional SMM memory from the top of system memory (TSEG). Therefore, TSEG is used as SMM memory {second region}, separated from non-SMM memory {first region} for System Management Mode).
Lovelace does not expressly disclose, in an analogous art of system management, Fletcher teaches configure a first register of the processor with a first subset of a plurality of bits to apply at least a first characteristic to the first region; configure a second register of the processor with a second subset of the plurality of bits to apply at least a second characteristic to the second region (
[0019], To set the memory type for a certain range of memory, the MTRRs 75 provide a mechanism for associating specific memory types with physical-address ranges in system memory (e.g., the configurable memory 20). For example, the MTRRs 75 may contain bit fields that indicate the processor's MTRR capabilities; [0020],  the system firmware program 120 accesses a set of programmable registers, such as the MTRRs 75 (FIG. 1) associated with the configurable memory 20 (FIG. 1) to include memory type information (block 122). By modifying the memory type information, the configurable memory 20 may be reconfigured
Fig. 3, memory type and range registers (MTRRs) correspond to Applicant’s {a first register and a second register};
[0031]-[0032], The type register 155 {subset of a plurality of bits} defines the memory type for regions of the configurable memory 20 not covered by the currently enabled MTRRs 75 (or for all of the configurable memory 20 if the MTRRs 75 were disabled); [0034], the type register 155 includes an enable (E) bit field 156 to either enable or disable the MTRRs 75. The type register 155 further includes a type bit field 158 to indicate the memory type including, write back (WB), write through (WT), write combining (USWC), uncacheable (UC), and write protected (WP)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Lovelace and Fletcher before them, to improve Lovelace’s separate regions of system memory having different characteristics with Fletcher’s configuring memory regions information appropriate with corresponding type register in corresponding memory type and range registers (MTRRs). The motivation of doing so would be for the benefits of improve the overall performance of the memory operations associated with the regions (Fletcher, [0017]-[0034]).
The combination of Lovelace and Fletcher further teaches 
wherein the first characteristic is an immutable characteristic, a writeable characteristic, a read-only characteristic, an executable characteristic, or an executable disabled characteristic; and lock the first register and the second register from modification, wherein the second characteristic is an immutable characteristic, a writeable characteristic, a read-only characteristic, an executable characteristic, or an executable disabled characteristic (Fletcher, [0034], the type register 155 includes an enable (E) bit field 156 to either enable or disable the MTRRs 75. The type register 155 further includes a type bit field 158 to indicate the memory type including, write back (WB), write through (WT), write combining (USWC), uncacheable (UC), and write protected (WP);
Lovelace, [0017], The memory controller may then be set to close and lock the SMM memory (block 170). In one embodiment, SMM memory may be locked with a write-once lock bit for improved security).
Regarding independent claim 35, Lovelace teaches A computer-implemented method ([0027], claim 18), comprising: …(Claim recites substantially the same limitations as in claim 26, and is therefore rejected for the same reasons set forth in the analysis of claim 26).
Regarding independent claim 42, Lovelace teaches at least one non-transitory computer-readable medium comprising instructions that, in response to being executed by a processor circuit ([0027], claim 18), cause the processor circuit to: …(Claim recites substantially the same limitations as in claim 26, and is therefore rejected for the same reasons set forth in the analysis of claim 26).
Regarding claim(s) 29 and 45, the combination of Lovelace and Fletcher teach all elements as discussed above. Lovelace further teaches wherein the instructions comprised in the first memory include firmware ([0003], System management functions may be performed independently of the operating system. Before handling a system management event, the processor's internal state may be saved to a separate, protected and dedicated memory space, referred to as SMM random access memory (SMRAM). Then, firmware may control product-specific hardware features; [0027]).  
Regarding claim(s) 30 and 46, the combination of Lovelace and Fletcher teach all elements as discussed above. Lovelace further teaches wherein the instructions comprised in the first memory are implemented as part of a boot sequence of a computing device ([0019], a bootstrap processor (BSP) SMI handler). 
Regarding claim(s) 31 and 47, the combination of Lovelace and Fletcher teach all elements as discussed above. Lovelace further teaches the first and second regions in the second memory comprising system management random access memory (SMRAM) ([0003], the processor's internal state may be saved to a separate, protected and dedicated memory space, referred to as SMM random access memory (SMRAM). Then, firmware may control product-specific hardware features).
Regarding claim(s) 34 and 50, the combination of Lovelace and Fletcher teach all elements as discussed above. Lovelace further teaches the first and second sets of characteristics comprising two or more of an immutable characteristic, a writeable characteristic, a read-only characteristic, an executable characteristic, and an executable disabled characteristic ([0003], System management functions may be performed independently of the operating system. Before handling a system management event, the processor's internal state may be saved to a separate, protected and dedicated memory space, referred to as SMM random access memory (SMRAM). Then, firmware may control product-specific hardware features; [0011]-[0012]).
Regarding claim(s) 38, the combination of Lovelace and Fletcher teach all elements as discussed above. Lovelace further teaches generating the first region and the second region in the memory as part of a boot sequence of a computing device; storing first data to the first region and second data to the second region as part of the boot sequence of the computing device ([0019], the method described is for a bootstrap processor (BSP) SMI handler).
Regarding claim(s) 51, 53 and 55, the combination of Lovelace and Fletcher teaches wherein the first register and the second register are model specific registers (MSRs) (
Fletcher, [0036], the MTRRs 75 allow up to 96 memory ranges to be defined in physical memory (e.g., the configurable memory 20) and defines a set of model-specific registers (MSR) for specifying the type of memory that is contained in each range.
Lovelace, [0017], The memory controller may then be set to close and lock the SMM memory (block 170). In one embodiment, SMM memory may be locked with a write-once lock bit for improved security; upon the broadest reasonable interpretation, lock registers holding write-once lock bits are model specific registers).  
Regarding claim(s) 52, 54 and 56, the combination of Lovelace and Fletcher teach all elements as discussed above. Fletcher teaches the processor comprising memory type range registers (MTRRs),  (
Fletcher, [0036], the MTRRs 75 allow up to 96 memory ranges to be defined in physical memory (e.g., the configurable memory 20) and defines a set of model-specific registers (MSR) for specifying the type of memory that is contained in each range.
Lovelace, [0017], The memory controller may then be set to close and lock the SMM memory (block 170). In one embodiment, SMM memory may be locked with a write-once lock bit for improved security; 
Upon the broadest reasonable interpretation, the memory type range registers are different from lock registers holding write-once lock bits because the former is to define memory type the latter is to lock the memory type defined).
Claim(s) 32-33, 40-41 and 48-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lovelace (US 2004/0243766) in view of Fletcher et al. (US 2003/0061531; hereinafter Fletcher), further in view of Savagaonkar et al. (US 2007/0067590, hereinafter Savagaonkar). 
Regarding claim(s) 32 and 48, the combination of Lovelace and Fletcher teach all elements as discussed above. Lovelace further teaches the first data stored to the first region comprising system management mode (SMM) code ([0003], System management functions may be performed independently of the operating system. Before handling a system management event, the processor's internal state may be saved to a separate, protected and dedicated memory space, referred to as SMM random access memory (SMRAM). Then, firmware may control product-specific hardware features).
Lovelace and Fletcher do not explicitly teach page tables associated with SMM.
In an analogous art of memory management, Savagaonkar teaches page tables associated with SMM ([0002]-[0006], typical modern system comprises memory management logic to manage resources for example registers page table(s) etc...  And manages accesses in special mode such as SM SMM and thereby protect resources / data region(s) / page(s) being accessed from undesired processes such as malware etc.; [0012]-[0013])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Savagaonkar, Lovelace and Fletcher before them, to combine Lovelace and Fletcher’s storing data into separate memory region based on different characteristics e.g., a separate, protected and dedicated memory space, referred to as SMM RAM with Savagaonkar’s page table system to map a particular virtual address mapped to a physical address. The motivation of doing so would be for the benefits of supporting multiple types of system memory, e.g., special mode memory, protected memory and regular memory, etc.
Regarding claims 33 and 40, 41 and 49, Lovelace and Fletcher do not teach verifying information. In an analogous art of memory management, Savagaonkar teaches verifying the SMM code based on a boot property prior to insertion of the SMM code into the first region of the memory ([0002]-[0006], typical modern system comprises memory management logic to manage resources for example registers page table(s) etc...  And manages accesses in special mode such as SM SMM and thereby protect resources / data region(s) / page(s) being accessed from undesired processes such as malware etc.; [0025]-[0032], in a consistent manner, discloses verifying to validate the access whether or not from desired source / registry / registrant by comparing the registrant program measured value / hash value {encryption algorithm} etc...  with expect golden value; thus information in certain region(s) / pages are verify and validated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Savagaonkar, Lovelace and Fletcher before them, to improve Lovelace and Fletcher’s storing data into separate memory region based on different characteristics with Savagaonkar’s verifying the SMM code based on a boot property prior to insertion of the SMM code into memory region. 
The motivation of doing so would be for the benefits of enabling proper access to data regions(s) page(s) in an efficient manner (Savagaonkar, [0025]-[0032], in a consistent manner, discloses verifying to validate the access whether or not from desired source / registry / registrant by comparing the registrant program measured value / hash value etc...  with expect golden value; thus information in certain region(s) / pages are verify and validated).  
Thus, the combination of Lovelace, Fletcher and Savagaonkar teaches verify the first data based on a boot property before the first data is stored in the first region; and verify the second data based on the boot property (in the case of claim 41: encryption algorithm, e.g., hashing, as shown in Savagaonkar, [0028]) before the second data is stored in the second region.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY C CHAN/            Primary Examiner, Art Unit 2137